GRINDING EQUIPMENT
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 3 objected to because of the following informalities:  
In claim 1, “each have a space formed in the central portion” should read, “each of the plurality of seating portions: have a space formed in the central portion”.
In claim 3, “wherein the vacuum portion includes a vacuum frame which is disposed on the central portion of the seating portion, the workpiece is seated on the upper surface, and includes a plurality of flow channels, a vacuum pump which is connected to the flow channel and enables the flow channel in a vacuum state, and a vacuum control unit which controls the vacuum pump” should read, “wherein the vacuum portions includes: a vacuum frame which is disposed on the central portions of the seating portions, s and enables the flow channels in a vacuum state, and a vacuum control unit which controls the vacuum pump”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the upper side of the frame, each have a space formed in the central portion thereof, seat a workpiece on the upper surfaces thereof" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-5 rejected as being dependent on claim 1.
Claim 1 recites, “a plurality of vacuum portions which are disposed in the central portions of the plurality of seating portions respectively, seat the workpiece on the upper surfaces thereof”.  It is unclear how the plurality of vacuum portions seat the workpiece on the upper surfaces (of the plurality of seating portions).  For purposes of examination, the claim limitation is interpreted as, “a plurality of vacuum portions which are disposed in the central portions of the plurality of seating portions respectively, 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (US20180254196) in view of Youmans et al. (US3740900).
Regarding claim 1, Ishii et al. teach a grinding equipment which is disposed below a polishing wheel (50) so as to polish the surface of a workpiece (W), the grinding equipment comprising (Fig. 1):  
a frame (10) which has a central shaft (11b) disposed collinearly to one side of the polishing wheel (50) and rotates about the central shaft (11b) (Fig. 1);
a seating portion which is disposed on the upper side (11a) of the frame (10), with a space formed in the central portion thereof, and seat a workpiece on the upper surface thereof (Fig. 5; see annotated Fig. 5);
a plurality of vacuum portions (20) which are disposed in the central portion of the seating portion, seat the workpiece on the upper surfaces thereof, and each have a plurality of flow channels (depth of 20, 21) so as to secure the workpiece by suctioning air through the flow channels (Figs. 4-5; see annotated Fig. 5);
and a control unit (133) for controlling the rotation of the frame (Fig. 19; [0090]).
Ishii et al. do not teach a plurality of seating portions which are disposed on the upper side of the frame, each have a space formed in the central portion thereof, seat a workpiece on the upper surfaces thereof, and are arranged radially from the central shaft of the frame;
a plurality of vacuum portions which are disposed in the central portions of the plurality of seating portions respectively, seat the workpiece on the upper surfaces thereof, and each have a plurality of flow channels so as to secure the workpiece by suctioning air through the flow channels.
Youmans et al. teach a grinding equipment which is disposed below a polishing wheel so as to polish the surface of a workpiece, the grinding equipment comprising (Abstract):
a frame (21) (Fig. 1);
a plurality of seating portions (31) which are disposed on the upper side of the frame, each have a space formed in the central portion thereof, seat a workpiece (wafer) on the upper surfaces thereof, and are arranged radially from the central bore (23) of the frame (Col. 3, lines 44-61; Fig. 1; see annotated Fig, 1);
a plurality of vacuum portions (33, 32, 34) which are disposed in the central portions of the plurality of seating portions respectively, seat the workpiece on the upper surfaces thereof, and each have a plurality of flow channels (26) so as to secure the workpiece (wafer) by suctioning air through the flow channels (Figs. 1-2; see annotated Fig. 1; Col. 3, lines 56-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the plurality of seating portions, arrangement, and corresponding flow channels taught by Youmans et al. with Ishii et al. because Youmans et al. teach the configuration allows for large numbers of wafers can be processed simultaneously, with a uniform pressure (Col. 2, lines 20-23, 33-35).  By processing multiple wafers at once, Ishii et al.’s apparatus would allow for processing in less time, therefore reducing cost.  Lastly, by incorporating a plurality of seats, a uniform vacuum pressure is maintained on each wafer, eliminating wasted vacuum pressure in the spaces between wafers.
Regarding claim 2, Ishii et al. in view of Youmans et al. teach wherein the plurality of seating portions (31) are spaced apart from each other at the same distance along the outer circumference of the frame on the upper side of the frame (Youmans et al., Fig. 1).
Regarding claim 3, Ishii et al. in view of Youmans et al. teach wherein the vacuum portion (32, 33, 34) includes a vacuum frame (22) which is disposed on the central portion of the seating portion (31), the workpiece (wafer) is seated on the upper surface, and includes a plurality of flow channels (26), a vacuum pump which is connected to the flow channel and enables the flow channel in a vacuum state, and a vacuum control unit which controls the vacuum pump (Youmans et al., Fig. 1; see annotated Fig. 1; Col. 1, lines 21-30).
As to a vacuum control unit, Ishii et al. discloses the controller (133) instructs the rotating mechanism (frame, 10) to hold the back-side of the surface substrate ([0100]).  Because the controller (133) performs all operations of the substrate processing system ([0097]), it would be obvious to one of ordinary skill in the art that the controller has a specific command structure (control unit) for initiating the vacuum pump.

    PNG
    media_image1.png
    567
    567
    media_image1.png
    Greyscale

Ishii et al., annotated Fig. 5

    PNG
    media_image2.png
    299
    388
    media_image2.png
    Greyscale

Youmans, annotated Fig. 1
Allowable Subject Matter
Claims 4-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kimura et al. (JP 2012101293) teach polishing of multiple wafers with a grinding machine axially offset from the central shaft of the wafer holder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached M-TR 6:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        

/DON M ANDERSON/Primary Examiner, Art Unit 3733